                Case 1:19-cr-00651-LTS Document 627 Filed 04/30/21 Page 1 of 9




UNITED STATES DISTRICT COURT
                                                                                                  0R/CfNAL
SOUTH ERN DISTRIC T OF NEW YORK
                                                                  -   -   -   -   -   X

UNITED STATES OF AMERICA                                                                  SEALED SUPERSEDING
                                                                                          INDICTMENT
            -       V .   -
                                                                                          S2 19 Cr . '7   _. (
GEORGE CACERAS ORTMEIER ,
     a/k/a " Marin Catal i n Ciovica ,"

                                              Defendant .

-   -   -       -     -   -   -   -   -   -   -   -   -   -   -   -   -           -   X

                                              COUNT ONE
                              (Conspiracy to Commit Access Device Fraud)

            The Grand Jury charges :

            1.            From at least in or about 2014 until at least in or

about September 2019 , in the Southern District of New York and

elsewhere , GEORGE CACERAS ORTMEIER , a/k/a " Marin Catalin

Ciovica , " the defendant , and others known and unknown , willfully

and knowingly did combine , conspire , confederate , and agree

together and with each other to commit access device fraud , in

violation of Title 18 , United States Code , Sections 1029(a) (1) ,

(a) ( 2) ,            (a) ( 3) ,      (a) ( 4 ) , and (a) ( 5) .

            2.            It was a part and an object of the conspiracy that

GEORGE CACERAS ORTMEIER , a/k/a " Marin Catalin Ciovica ," the

defendant , and others known and unknown , knowingly and with

intent to defraud , as a part of an offense affecting interstate

and foreign commerce , would and did produce , use , and traffic in
       Case 1:19-cr-00651-LTS Document 627 Filed 04/30/21 Page 2 of 9




one and more counterfeit access devices , in violation of

Title 18 , United States Code , Section 1029 (a) (1)

     3.    It was further a part and an object of the conspiracy

that GEORGE CACERAS ORTMEIER , a/k/a "Marin Catalin Ciovica ," the

defendant , and others known and unknown , knowingly and with

intent to defraud , as a part of an offense affecting interstate

and foreign commerce , would and did traffic in and use one and

more access devices during a one - year period , and by such

conduct obtained more than $1 , 000 during that period , in

violation of Title 18 , United States Code , Section 1029(a) (2)

      4.   It was further a part and an object of the conspiracy

that GEORGE CACERAS ORTMEIER , a/k/a "Marin Catalin Ciovica ," the

defendant , and others known and unknown , knowingly and with

intent to defraud , as a part of an offense affecting interstate

and foreign commerce , would and did possess fifteen and more

devices which were counterfeit and unauthorized access devices,

in violation of Title 18 , United States Code ,

Section 1029 (a) (3) .

     5.    It was further a part and an object of the conspiracy

that GEORGE CACERAS ORTMEIER , a/k/a "Marin Catalin Ciovica , " the

defendant , and others known and unknown , knowingly and with

intent to defraud , as a part of an offense affecting interstate

and foreign commerce , would and did p roduce , traffic in , have




                                     2
       Case 1:19-cr-00651-LTS Document 627 Filed 04/30/21 Page 3 of 9




custody and control of , and possess device - making equipment , in

violation of Title 18 , United States Code , Section 1029(a) (4).

     6.      It was further a part and an object of the conspiracy

that GEORGE CACERAS ORTMEIER , a/k/a "Marin Catalin Ciovica ," the

defendant , and others known and unknown , knowingly and with

intent to defraud , as a part of an offense affecting interstate

and foreign commerce , would and did effect transactions with one

and more access devices issued to another person or persons , to

receive payment and other things of value during a one - year

period the aggregate value of which was equal to and greater

than $1 , 000 , in violation of Title 18 , United States Code ,

Section 1029 (a) (5).

                                OVERT ACTS

     7.      In furtherance of the conspiracy and to effect the

illegal objects thereof , the following overt acts , among others ,

were committed in the Southern District of New York and

elsewhere:

             a.   On or about July 1 , 2 , and 4 , 2017 , GEORGE

CACERAS ORTMEIER , a/k/a "Marin Catalin Ciovica ," the defendant ,

used fraudulent debit cards to withdraw cash from victim

accountholders ' bank accounts using ATMs in or around Boston ,

Massachusetts .

          (Title 18 , United States Code , Section 1029 (b) (2).)




                                     3
      Case 1:19-cr-00651-LTS Document 627 Filed 04/30/21 Page 4 of 9




                               COUNT TWO
            (Conspiracy to Commit Wire Fraud and Bank Fraud)

     The Grand Jury further charges :

     8.      The allegations contained in paragraph 7 above are

hereby repeated , realleged , and incorporated by reference as if

fully set forth herein .

     9.      From at least in or about 2014 until at least in or

about September 2019 , in the Southern District of New York and

elsewhere , GEORGE CACERAS ORTMEIER , a/k/a " Marin Catalin

Ciovica ," the defendant , and others known and unknown , willfully

and knowingly , did combine , conspire , confederate , and agree

together and with each other to commit wire fraud , in violation

of Title 18 , United States Code , Section 1343 , and bank fraud ,

in violation of Title 18 , United States Code , Section 1344 .

     10 .    It was a part and object of the conspiracy that GEORGE

CACERAS ORTMEIER , a/k/a " Marin Catalin Ciovica ," the defendant ,

and others known and unknown , willfully and knowingly , having

devised and intending to devise a scheme and artifice to defraud

and for obtaining money and property by means of false and

fraudulent pretenses , representations , and promises , would and

did transmit and cause to. be transmitted by means of wire ,

radio , and television communication in interstate and foreign

commerce , writings , signs , signals , pictures , and sounds for the




                                    4
      Case 1:19-cr-00651-LTS Document 627 Filed 04/30/21 Page 5 of 9




purpose of executing such scheme and artifice , in violation of

Title 18 , United States Code , Section 1343 .

     11 .   It was further a part and object of the conspiracy

that GEORGE CACERAS ORTMEIER , a/k/a " Marin Catalin Ciovica ," the

defendant , and others known and unknown , willfully and

knowingly , would and did execute and attempt to execute a scheme

and artifice to defraud a financial institution , the deposits of

which were then insured by the Federal Deposit Insurance

Corporation , and to obtain moneys , funds , credits , assets ,

securities , and other property owned by , and under the custody

and control of , such financial institution , by means of false

and fraudulent pretenses , representations , and promises , in

violation of Title 18 , United States Code , Section 1344 .

            (Title 18 , United States Code , Section 1349 . )

                             COUNT THREE
                     (Aggravated Identity Theft)

     The Grand Jury further charges :

     12 .   The allegations contained in paragraph 7 above are

hereby repeated , realleged , and incorporated by reference as if

fully set forth herein.

     13 .   From at least in or about 2014 until at least in or

about September 2019 , in the Southern District of New York and

elsewhere , GEORGE CACERAS ORTMEIER , a/k/a "Marin Catalin

Ciovica ," the defendant , and others known and unknown , knowingly



                                    5
     Case 1:19-cr-00651-LTS Document 627 Filed 04/30/21 Page 6 of 9




did transfer , possess , and use , without lawful authority , a

means of identification of another person , during and in

relation to a felony violation enumerated in Title 18 , United

States Code , Section 1028A(c) , and aided and abetted the same ,

to wit , the defendant , among other things , engaged in ATM

skimming to unlawfully obtain debit card information for victim

accountholders (including , but not limited to , the victim

accountholders ' names , debit card numbers , and personal

identification numbers) , created fraudulent debit cards using

the stolen victim information , and then used the fraudulent

debit cards bearing the victim accountholders ' debit card

numbers to make millions of dollars in unauthorized withdrawals

from the victims accountholders ' bank accounts , all during and

in relation to the conspiracy to commit access device fraud

charged in Count One of this Indictment and the conspiracy to

commit wire fraud and bank fraud charged in Count Two of this

Indictment.

 (Title 18 , United States Code , Sections 1028A(a) (1) , 1028A(b) ,
                             and 2.)

                       FORFEITURE ALLEGATIONS

     14 .   As a result of committing the offense alleged in

Count One of this Indictment, GEORGE CACERAS ORTMEIER , a/k/a

"Marin Catalin Ciovica," the defendant , shall forfeit to the

United States, pursuant to Title 18, United States Code ,



                                    6
      Case 1:19-cr-00651-LTS Document 627 Filed 04/30/21 Page 7 of 9




Sections 982 (a) (2) (B) and 1029 (c) (1) (C) , any and all property

constituting or derived from , proceeds obtained directly or

indirectly , as a result of the commission of said offense, and

any and all personal property used or intended to be used to

commit said offense , including but not limited to a sum of money

in United States currency representing the amount of proceeds

traceable to the commission of said offense that the defendant

personally obtained.

     15 .     As a result of committing the offense alleged in

Count Two of this Indictment GEORGE CACERAS ORTMEIER , a/k/a

"Marin Catalin Ciovica , " the defendant , shall forfeit to the

United States , pursuant to Title 18, United States Code ,

Section 981 (a) (2) (A) , any and all property , constituting , or

derived from, proceeds obtained directly or indirectly as a

result of the commission of said offense , including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offense that the defendant personally obtained.

                       Substitute Assets Provision

     16.      If any of the above-described forfeitable property , as

a result of any act or omiss i on of the defendant :

              a.   cannot be located upon the exercise of due

diligence ;




                                    7
          Case 1:19-cr-00651-LTS Document 627 Filed 04/30/21 Page 8 of 9




              b.    has been transferred or sold to, or deposited

with , a third person ;

              c.    has been placed beyond the jurisdiction of the

Court ;

              d.    has been substantially diminished in value ; or

              e.    has been commingled with other property which

cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section         853(p) and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property .

    (Title 18 , United States Code , Sections 981 , 982 , and 1029 ;
           Title 21 , United States Code , Section 853 ; and
            Title 28 , United States Code , Section 2461 . )




                                                 GEOFFREY S . BERMAN
                                                 United States Attorney




                                        8
                                                                 ,   .....
Case 1:19-cr-00651-LTS Document 627 Filed 04/30/21 Page 9 of 9



            Form No . USA-33s-274          (Ed . 9 - 25-58)


               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK


                    UNITED STATES OF AMERICA

                                     v.

                  GEORGE CACERAS ORTMEIER,
               a/k/a "Marin Catalin Ciovica,"

                                                  Defendant.


               SEALED SUPERSEDING INDICTMENT

                               S2 19 Cr.

           (18 U. S . C . §§ 1028A(a) (1) , 1028A(b) ,
                 1029(b)(2) , 1349 , and2 . )

                        GEOFFREY S . BERMAN


                     Unit~ ~


                     W,Forep rson
        (l L,L,1.   f t-hl u   twv-t . v~AM')    t ~ tJJY'

                                                  poJ~ I/SM]
